140 A.2d 180 (1958)
Gladys Inez DENNIS, Appellant,
v.
Claude A. DENNIS, Appellee.
No. 2108.
Municipal Court of Appeals for the District of Columbia.
Argued December 23, 1957.
Decided April 7, 1958.
John Alexander, Washington, D. C., for appellant.
Robert A. Fields, Washington, D. C., for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
The husband sued for an absolute divorce on the ground of five years' voluntary separation. The wife answered denying the material allegations of the complaint, alleged desertion on his part, and in a cross-complaint prayed for temporary maintenance for the support of herself and the minor children who were in her custody. At the hearing on the wife's motion for temporary maintenance it was disclosed that the husband was already under an order of the Juvenile Court to pay *181 $80 a month for the support of the wife and children. The trial court for that reason denied the motion. The wife appeals.
It is fundamental that the granting or refusing of temporary alimony or maintenance rests in the discretion of the trial court and is not to be disturbed by an appellate court except for a clear abuse.[1] We find no abuse of discretion.
Affirmed.
NOTES
[1]  Bates v. Bates, 79 U.S.App.D.C. 14, 141 F.2d 723; Lachowicz v. Lachowicz, 60 App.D.C. 373, 55 F.2d 535.